Citation Nr: 1131998	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating for a left knee disability with arthritis and limitation of motion, greater than 10 percent. 

2.  Entitlement to an initial rating for a left knee disability with instability, greater than 10 percent. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from October 1988 to February 1989, from January 2006 to March 2007, and from January 2008 to January 2011. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from two rating decisions from the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  A March 2005 rating decision granted service connection for status post left knee injury with degenerative arthritis, post operative, and assigned a 10 percent rating.  Following the Veteran's second period of active service, an April 2007 rating decision granted service connection for status post left knee injury, post operative with slight instability and assigned a 10 percent rating. 

While the case was on appeal, the Veteran was called to active duty from January 2008 to January 2011.  

In November 2009 the Board remanded the claims to obtain the service treatment records from this last period of active service. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The November 2009 Board remand instructed that the service treatment records from the most recent period of service, beginning January 2008, be obtained and added to the claims file.  In November 2010, while the Veteran was still on active duty, a formal finding was made that the service treatment records for the period beginning January 2008 were unavailable.  A review of the claims file reveals that there appears to be service treatment records from the period March 2007 through September 2010.  As the Veteran has completed this period of active service, an attempt to obtain the completed records for the last period of service, January 2008 through January 2011, should be made.  38 C.F.R. § 3.159(c) (2010).  

On May 10, 2011, the AMC informed the Veteran that he would be scheduled for a VA examination.  The record notes that the Veteran failed to appear for the May 25, 2011 examination; however, he has since argued that he did not receive notification of the examination.  Given that this case is being remanded for other reasons, the Board finds that it would be prudent to have the Veteran reexamined.

The Veteran also reported that he attended two other examinations in December 2010, and submitted the notification he received for them.  A review of the claims file reveals that neither of the December 2010 examination reports are of record, and should, if available, be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's complete service treatment records for the period from January 2008 to January 2011.  All obtained records must be added to the claims file.  If the search for such records has negative results, this should be documented in the claims file.    

2.  Obtain copies of the Veteran's December 2010 examination reports, if available.  All obtained records must be added to the claims file.  If the search for such records has negative results, this should be documented in the claims file.    

3.  Obtain any updated VA treatment records from the VA medical center in Houston, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.  All obtained records must be added to the claims file.  If the search for such records has negative results, this should be documented in the claims file.    

4.   The Veteran must then be afforded a VA orthopedic examination of the left knee, with an examiner who has reviewed the claims file in conjunction with the examination.  

The examination must encompass range of motion testing, and any painful motion, functional loss due to pain, excess fatigability, weakness, or additional disability during flare-ups should be described.  It is essential also that the examiner address the degree of any ankylosis, instability, and cartilage involvement.  If the Veteran describes any symptoms not manifest upon examination, the examiner should so note.  

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

5.  After undertaking any other development deemed essential in addition to that specified above, readjudicate the Veteran's claims.  If either determination remains less than fully favorable to the Veteran, furnish him and his representative with a supplemental statement of the case and afford a reasonable period of time within which to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


